NO. 07-07-0486-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                 FEBRUARY 29, 2008
                           ______________________________

                           THE STATE OF TEXAS, APPELLANT

                                               V.

                            JERRY DON FRITTS, APPELLEE
                         _________________________________

         FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

             NO. 119183; HONORABLE PAMELA COOK SIRMON, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss its appeal. Appellant’s attorney

has signed the document stating that appellant withdraws its appeal. Tex. R. App. P. 42.2(a).

No decision of this Court having been delivered to date, we grant the motion. Accordingly, the

appeal is dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                    Mackey K. Hancock
                                                        Justice

Do not publish.